                 Case 18-11145-LSS             Doc 654        Filed 12/17/18        Page 1 of 5



                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )  Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      )  Case No. 18-11145 (LSS)
                                          )
            Debtors. 1                    )  Jointly Administered
                                          )
                                          )
_________________________________________ )

                    NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
                    HEARING ON DECEMBER 19, 2018 AT 10:30 A.M. (ET)2

I.      RESOLVED MATTER WITH CERTIFICATION TO BE SUBMITTED:

        1.         Debtors’ First Omnibus (Substantive) Objection to Certain Misclassified and No
                   Liability Claims [Docket No. 579 - filed October 29, 2018]

                   Response/Objection Deadline:               November 19, 2018 at 4:00 p.m. (ET);
                                                              extended to November 20, 2018 at 4:00 p.m.
                                                              (ET)    for   Hemisphere     Design     &
                                                              Manufacturing LLC (“Hemisphere”)

                   Responses/Objections Received:

                   A.     Informal Comments from Hemisphere




        1
           The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.
        2
           The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the December 19, 2018 hearing must contact COURTCALL,
LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the
Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other
pleadings referenced herein are available online free of charge at the following address:
https://cases.primeclerk.com/rockport.


RLF1 20415571v.2
               Case 18-11145-LSS           Doc 654      Filed 12/17/18    Page 2 of 5



                   Related Documents:

                   i.     Notice of Submission of Copies of Proofs of Claim re: Debtors’ First
                          Omnibus (Substantive) Objection to Certain Misclassified and No
                          Liability Claims [Docket No. 601 - filed November 20, 2018]

                   ii.    Order Sustaining Debtors’ First Omnibus (Substantive) Objection to
                          Certain Misclassified and No Liability Claims [Docket No. 613 - entered
                          November 26, 2018]

                   Status: The Debtors and Hemisphere have reached a resolution regarding the
                           informal response and intend to submit a stipulation reflecting such
                           resolution under certification of counsel prior to the hearing. On
                           November 26, 2018, the Court entered an order granting the relief
                           requested in the objection for all claims other than the claim of
                           Hemisphere.

II.     MATTER GOING FORWARD:

        2.         Motion for Entry of an Order Authorizing the Official Committee of Unsecured
                   Creditors to File Under Seal the Objection of the Official Committee of
                   Unsecured Creditors to the Debtors’ Combined Disclosure Statement and Chapter
                   11 Plan of Liquidation [Docket No. 622 - filed December 3, 2018]

                   Response/Objection Deadline:         At the hearing.

                   Responses/Objections Received:

                   A.     Informal comments from the Office of the United States Trustee (the
                          “U.S. Trustee”)

                   Related Documents:

                   i.     (SEALED) Objection of the Official Committee of Unsecured Creditors to
                          the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of
                          Liquidation [Docket No. 620 - filed December 3, 2018] (Document
                          located under tab 3.B.)

                   ii.    (REDACTED) Objection of the Official Committee of Unsecured
                          Creditors to the Debtors’ Combined Disclosure Statement and Chapter 11
                          Plan of Liquidation [Docket No. 621 - filed December 3, 2018]
                          (Document located under tab 3.C.)

                   Status: The hearing on this matter is going forward.




                                                    2

RLF1 20415571v.2
               Case 18-11145-LSS         Doc 654        Filed 12/17/18   Page 3 of 5



III.    CONFIRMATION:

        3.         Revised Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                   [Docket No. 649 - filed December 17, 2018] (the “Revised Plan”)

                   Response/Objection Deadline:         November 19, 2018 at 4:00 p.m. (ET);
                                                        extended for the U.S. Securities & Exchange
                                                        Commission (the “SEC”) to November 26,
                                                        2018 at 12:00 p.m. (ET); extended for the
                                                        Official Committee of Unsecured Creditors
                                                        to December 3, 2018 at 4:00 p.m. (ET);
                                                        extended generally for the U.S. Trustee

                   Responses/Objections Received:

                   A.    Objection of the Chubb Companies to Final Approval of the Debtors’
                         Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                         [Docket No. 599 - filed November 19, 2018]

                   B.    (SEALED) Objection of the Official Committee of Unsecured Creditors to
                         the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of
                         Liquidation [Docket No. 620 - filed December 3, 2018]

                   C.    (REDACTED) Objection of the Official Committee of Unsecured
                         Creditors to the Debtors’ Combined Disclosure Statement and Chapter 11
                         Plan of Liquidation [Docket No. 621 - filed December 3, 2018]

                   D.    Informal comments from the SEC

                   E.    Informal Comments from the U.S. Trustee

                   F.    Informal Comments from Attune Consulting USA, Inc. (“Attune”)

                   Related Documents:

                   i.    Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                         [Docket No. 554 - filed October 16, 2018]

                   ii.   Order (A) Approving the Disclosure Statement Set Forth in the Combined
                         Plan and Disclosure Statement on an Interim Basis, (B) Establishing
                         Procedures for Solicitation and Tabulation of Votes to Accept or Reject
                         the Combined Plan and Disclosure Statement, (C) Approving the Forms of
                         Ballot and Solicitation Materials, (D) Establishing the Voting Record
                         Date, (E) Scheduling a Confirmation Hearing and Deadline for Filing
                         Objections to Final Approval of the Combined Plan and Disclosure
                         Statement and confirmation Thereof, and (F) Approving the Related Form
                         of Notice [Docket No. 557 - entered October 16, 2018]

                                                    3

RLF1 20415571v.2
               Case 18-11145-LSS           Doc 654      Filed 12/17/18    Page 4 of 5



                   iii.    Notice of (I) Establishment of Solicitation and Voting Procedures and (II)
                           Final Hearing on Confirmation of Combined Plan and Disclosure
                           Statement [Docket No. 559 - filed October 16, 2018]

                   iv.     Notice of Filing of Plan Supplement [Docket No. 591 - filed November 9,
                           2018]

                   v.      Motion for Entry of an Order Authorizing the Official Committee of
                           Unsecured Creditors to File Under Seal the Objection of the Official
                           Committee of Unsecured Creditors to the Debtors’ Combined Disclosure
                           Statement and Chapter 11 Plan of Liquidation [Docket No. 622 - filed
                           December 3, 2018] (Document located under tab 2.)

                   vi.     Notice of Filing of Blackline of Revised Combined Disclosure Statement
                           and Chapter 11 Plan of Liquidation [Docket No. 650 - filed December 17,
                           2018]

                   vii.    Declaration of James Daloia of Prime Clerk LLC Regarding the
                           Solicitation of Votes and Tabulation of Ballots Cast on the Combined
                           Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 651
                           - filed December 17, 2018]

                   viii.   Declaration of Paul Kosturos in Support of Confirmation of the Revised
                           Combined Disclosure Statement and Chapter 11 Plan of Liquidation
                           [Docket No. 652 - filed December 17, 2018]

                   ix.     Notice of Filing of Findings of Fact, Conclusions of Law, and Order (I)
                           Approving Revised Combined Disclosure Statement and Chapter 11 Plan
                           of Liquidation as Containing Adequate Information on a Final Basis and
                           (II) Confirming Revised Combined Disclosure Statement and Chapter 11
                           Plan of Liquidation [Docket No. 653 - filed December 17, 2018]

                   Status: The confirmation hearing is going forward. The Debtors have resolved
                           the informal comments of the SEC, the U.S. Trustee and Attune. The
                           Debtors believe that the revisions contained in the Revised Plan [Docket
                           No. 649] address the concerns raised in the remaining objections, but the
                           Revised Plan remains subject to the review of such objecting parties and
                           other parties-in-interest.




                                                    4

RLF1 20415571v.2
               Case 18-11145-LSS   Doc 654   Filed 12/17/18   Page 5 of 5



Dated: December 17, 2018
       Wilmington, Delaware
                                        /s/ Amanda R. Steele
                                         Mark D. Collins (No. 2981)
                                         Michael J. Merchant (No. 3854)
                                         Amanda R. Steele (No. 5530)
                                         Brendan J. Schlauch (No. 6115)
                                         Megan E. Kenney (No. 6426)
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: 302-651-7700
                                         Fax: 302-651-7701
                                         Email: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                schlauch@rlf.com
                                                kenney@rlf.com

                                         Counsel to the Debtors




                                         5

RLF1 20415571v.2
